department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil the honorable pat danner u s house of representatives washington dc dear ms danner i am responding to your letter to commissioner rossotti dated date on asked how the internal behalf of your constituent revenue service handles amounts written off by telephone_companies because of slamming on date more information concerning his inquiry of my office called to gather was not available but his wife gave the following information twice in the past two years their local_telephone_service provider added unauthorized items such as voicemail to the discovered the error each services as part of their regular monthly bill time after six to eight months she contacted the provider to have the service removed from their account each time the provider removed the additional service and credited the account for the unauthorized charges telephone service and billed the for these wants to know whether their telephone service provider can write off refunds to customers for unauthorized service charges he does not believe companies should receive a tax_benefit from improper conduct the privacy and disclosure laws prohibit the irs from making comments to third parties about a particular income_tax return filed by another taxpayer such as a telephone company however the following general information may be helpful in answering companies can deduct all ordinary and necessary expenses_incurred in carrying on their trade_or_business generally courts have concluded that corporations including telephone_companies can deduct customer refunds as expenses sec_162 of the internal_revenue_code however this fact does not translate into a tax savings the a telephone company may claim deductions for customer refunds such as those paid to the company cannot refund a payment to the customer and therefore claim a deduction unless the company has previously included the refunded amount in income i hope this information is helpful to you and your constituent if i can be of further help please contact me or of my office you can reach either of us at sincerely associate chief_counsel income_tax accounting by douglas a fahey acting chief branch
